Eckert, J., dissenting: On December 22,1941, claimant secured a writ of mandamus in the Circuit Court of Sangamon County, Illinois, ordering his reinstatement as an inspector in the Department of Conservation of the State of Illinois. In that suit he had the right to seek payment of the salary for which claim was filed in this court on February 26, 1942. The Court of Claims has consistently held- that it will. not review the orders of officers, boards and commissions made pursuant to powers granted them by the Legislature, or grant awards where claimants had a remedy by appeal to the courts of general jurisdiction which they failed to pursue. (Bassett vs. State, 2 C. C. R. 372; Mayer vs. State, 3 C. C. R. 34; Bolton and Smith vs. State, 4 C. C. R. 104; Toedter et al, vs. State, 5 C. C. R. 400.) In creating the Court of Claims, it was the intention of the Legislature to give jurisdiction to the court only in such cases as could not be heard or determined by any other court or by any other process of law, provided by the statutes of the State of Illinois. (N. Y., Chicago & St. Louis R. R. Co. vs. State, 6 C. C. R. 481.) The Legislature, in creating the Court of Claims, did not intend to open wide the doors to all litigants to choose between the courts already established by the Constitution and this court; did not intend that this court should usurp the powers of, contradict, or compete with courts of general jurisdiction. (Moline Plow Company vs. State, 5 C. C. R. 277.) The Court of Claims was created to hear claims and demands against the State for which no other forum had been provided. (Michigan Central R. R. Co., et al, vs. State, 7 C. C. R. 133.) Where the claimant has a complete and adequate remedy at law in courts of general jurisdiction, the Court of Claims does not have jurisdiction. (Moline Plow Company vs. State, supra; Mohawk Carpet Mills, Inc., a corporation, vs. State, 8 C. C. R 37; Anderson vs. State, 9 C. C. R. 310; Decker vs. State, 10 C. C. R. 294; Central States Distributors, Inc., et al, vs. State, 11 C. C. R. 417; Madera Wineries & Distilleries vs. State, 11 C. C. R. 632.) Claimant had full opportunity to present his claim to the Circuit Court of Sangamon County in a proceeding pending therein, and not having done so, cannot present the same claim for determination here. In view of the long line of decisions of this court, and in view of the basic underlying principles of those decisions, this court is without jurisdiction to make an award in this case.